COURT OF APPEALS FOR THE
                             FIRST DISTRICT OF TEXAS AT HOUSTON

                                               ORDER

Appellate case name:       Pamela J. Hazelwood v. Keith L. Hazelwood

Appellate case number:     01-17-00147-CV

Trial court case number: 2015-49239

Trial court:               310th District Court of Harris County

        Appellant Pamela J. Hazelwood has filed a “Motion to Compel” in which she asks this
court to order the court reporters to supplement the record with documents offered to the trial
court in hearings on December 15, 2016 and February 9, 2017. According to appellant’s motion,
the court reporters have refused to do so.

        There is an apparent dispute as to whether inaccuracies exist in the reporter’s record.
When the parties cannot agree on whether or how to correct the reporter’s record so that the
exhibits are accurate, the trial court must—after notice and hearing—settle the dispute. TEX. R.
APP. P. 34.6(e)(2). If the court finds any inaccuracy, it must order the court reporter to conform
the reporter’s record to what occurred in the trial court, and to file certified corrections in the
appellate court.

         Accordingly, the trial court is ordered to determine whether the exclusion of the exhibits
listed in the attached motion constitutes an inaccuracy in the reporter’s records. See id. The trial
court shall hold a hearing within 30 days of the date of this order to resolve the dispute about
alleged inaccuracies in the reporter’s record, enter an order containing the court’s findings, and
cause a supplemental clerk’s record including the order to be filed in this court within 14 days
after the hearing. If the trial court finds that there are inaccuracies in the reporter’s records that
may be corrected, the trial court shall order the court reporters to file certified corrections to the
reporter’s records, including any exhibits, in the appellate court within 14 days after the
hearing. See id.
       It is so ORDERED.

Judge’s signature: /s/ Michael Massengale
                    Acting individually     Acting for the Court


Date: November 14, 2017